SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2014 IRSA Inversiones y Representaciones Sociedad Anónima (Exact name of Registrant as specified in its charter) IRSA Investments and Representations Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA (THE “COMPANY”) REPORT ON FORM 6-K Attached is an English translation of the letter datedOctober 14, 2014 filed by the Company with the Comisión Nacional de Valores and the Bolsa de Comercio de Buenos Aires: By letter datedOctober 14, 2014, the Company reported the saleto anon related third party of 1,822 m2 of office spaceand 20parking lots, of Bouchard Plaza building located in "Plaza Rome" in the city of Buenos Aires. The operation included the transfer of rights over an area of 1,573 m2 located in a technical surfaceof the building. The amount of the transaction was set atARS168.7 million,which has been completely payed. The resulting gross profit was aproximately ARS 151.4 million. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. IRSA Inversiones y Representaciones Sociedad Anónima By: /S/ Saúl Zang Name: Saúl Zang Title: Responsiblefor the Relationship with the Markets Dated: October 14, 2014
